DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
It is noted that PCT/US2016/027175 and PCT/US2018/013415 were listed under Foreign Applications on the ADS filed 02/18/2020. However, PCT applications should be listed under the Domestic Benefit/National Stage Information section, were applicant may claim benefit under 35 U.S.C. 119(e), 120, 121, or 365(c) or indicate National Stage entry from a PCT application. See MPEP 601.05(a). If applicant intends to make a claim for foreign priority, then the application number, country (or intellectual property authority), and filing date of each foreign application for which priority is claimed should be provided as required by 35 U.S.C. 119(b) and 1.55. Additionally, a certified copy of the foreign application should be filed as required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with John Gugliotta on 04/04/2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 15, lines 1-2 delete “A method of dispensing and pour control system of claim 14” and replace with --A method of utilizing a dispensing and pour control system of claim 14--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-16, the prior art of record fails to teach or render obvious a dispensing and pour control system, particularly including a metering mechanism providing a specific selected volumetric discharge in continuous hydrodynamic fluid communication with the tap or spigot in a manner that provides the beverage to be discharged in a series of uninterrupted specific selected volumetric discharges each in a controlled and metered manner as a continuous and uninterrupted fluid flow, and wherein the metering mechanism operatively utilizes pressure from the bulk storage as a motive force while maintaining a system pressure within the storage and distribution system between dispensing cycles.
Regarding claims 17-20, the prior art of record fails to teach or render obvious, a dispensing and pour control system particularly including a metering mechanism being a manifold block of two mating and sealing block elements, and wherein the metering mechanism operatively utilizes pressure from a bulk storage as a motive force while maintaining a system pressure within the storage and distribution system between dispensing cycles. It is noted that Andersson discloses a metering mechanism (flow meter), however, fails to disclose wherein the metering mechanism is a manifold block of two mating and sealing block elements, and wherein the metering mechanism operatively utilizes pressure from a bulk storage as a motive force while maintaining a system pressure within the storage and distribution system between dispensing cycles.
Furthermore, Morrow fails to disclose a metering mechanism including a metering piston formed within and fluid conduit system formed within; and wherein the metering mechanism operatively utilizes pressure from a bulk storage as a motive force while maintaining a system pressure within the storage and distribution system between dispensing cycles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754